DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 10-12is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margaria (U.S. Patent No. 5,160,687).
Margaria discloses a lid (Fig. 1) for a container for storing a smokeless tobacco product, the lid comprising: a laterally-extending wall (1) having opposing first and second surfaces and defining a periphery, the wall having a central axis extending perpendicularly to the first and second surfaces; a sidewall (2) extending from the second surface about the periphery of the wall, with the wall and the sidewall being formed of a polymeric material (col. 3, lines 11-14); and a metallic cladding (13) comprising a metallic sheet having a raised rib adjacent to a periphery thereof (Fig. 3a, raised with respect to the center) and configured engaged with the wall so as to extend laterally across the first surface (Fig. 2), wherein the sidewall includes a groove recessed in an exterior surface thereof (recessed area at 10 is a groove in the sidewall), wherein the groove is configured to receive a peripheral edge of the cladding, and the raised rib extends away from the periphery of the laterally-extending wall (Fig. 3a, the ribs extends up, down outwardly and inwardly from different points on the periphery and these can all be considered away to the degree claimed), wherein the peripheral edge of the cladding is angled to reside in the groove, wherein the groove is recessed radially inward toward the central axis of the wall from the exterior surface of the sidewall by a distance greater than or about equal to a thickness of the cladding (Fig. 2), wherein the cladding comprises a metallic sheet (15), wherein the metallic sheet comprises a raised ridge adjacent to a periphery thereof (Fig. 2), wherein the sidewall extends substantially parallel to the central axis of the laterally-extending wall (Fig. 2), further comprising a rib structure projecting from the second surface of the laterally extending wall, the rib structure comprising a plurality of rib segments (4, a segment does not have to be a separate structure) arranged in spaced relation proximate the periphery of the wall (spaced from the wall), wherein the sidewall further comprises a radially inward extending detent (9) extending circumferentially around the central axis of the laterally-extending wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margaria in view of Paciorek (U.S. Patent No. 4,650,082).
Margaria teaches wherein the cladding includes indicia (16a) but fails to teach wherein the sheet is embossed.
Paciorek teaches that it is known in the art to emboss sheets (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sheet with an embossment since such a modification would be a providing a known structure with indicia in a known manner.

Claims 8, 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margaria in view of Rossi-Mossuti (U.S. Patent No. 4,756,437).
Regarding claims 8 and 9, Margaria fails to teach wherein the metallic sheet has a thickness between about 0.1 mm and about 0.5 mm and the raised ridge is self-supporting.
Rossi-Mossuti teaches that it is known in the art to manufacture a metallic sheet with a thickness between 0.1 mm and 0.5 mm (col. 5, lines 5-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the metallic sheet with a great thickness, as taught by Rossi-Mossuti, such that it was self-supporting, in order to increase the strength of the sheet and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 13-16, Margaria fails to teach wherein cladding is attached to the lid by a heat actuated adhesive.
Rossi-Mossuti teaches that it is known in the art to connect a cladding to a lid by an adhesive layer (6Z) that is heat actuated (col. 5, lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with an adhesive layer, since such a modification would be the use of a known technique to attach components together. Note that the pre-applying and magnetic field limitations are being treated as product by process limitations.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. It is noted that claims are given their broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments have been addressed in the modified rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733